NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5687-17T4

MICHAEL LAW,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
_____________________________

                    Submitted September 11, 2019 – Decided September 17, 2019

                    Before Judges Haas and Enright.

                    On appeal from the New Jersey Department of
                    Corrections.

                    Michael Law, appellant pro se.

                    Gurbir S. Grewal, Attorney General, attorney for
                    respondent (Melissa Dutton Schaffer, Assistant
                    Attorney General, of counsel; Suzanne Marie Davies,
                    Deputy Attorney General, on the brief).

PER CURIAM
      Appellant Michael Law, an inmate currently in the custody of the

Department of Corrections (DOC), appeals from the DOC's final administrative

decision, adjudicating him guilty of institutional infraction *.002, assaulting any

person. N.J.A.C. 10A:4-4.1(a). We affirm.

      On April 20, 2018, a DOC lieutenant reviewed video footage of a prison

unit from the day before.      The videotape showed Law fighting with other

inmates, and later cleaning up blood and other evidence of the fight. As a result,

Law was charged with prohibited act *.004, fighting with another person. 1

      That same day, a disciplinary sergeant served the charge upon Law,

conducted an investigation, and referred the charge to a hearing officer. At the

hearing, Law was represented by a counsel substitute.           After viewing the

videotape of the fight, the hearing officer modified the charge of fighting under

*004 to assaulting any person under *.002, found Law guilty of this charge, and

sanctioned him by imposing 365 days' administrative segregation, 180 days' loss

of commutation time, and 15 days' loss of recreation privileges.




1
   Law was also charged with conduct which disrupts or interferes with the
security or orderly running of a correctional facility, a prohibited act under *306.
However, the hearing officer found Law not guilty of this charge and,
accordingly, we need not address it further in this opinion.
                                                                            A-5687-17T4
                                         2
      Law filed an administrative appeal and, on May 2, 2018, the Administrator

modified the sanction imposed by the hearing officer to 180 days' administrative

segregation, 90 days' loss of commutation time, and 15 days' loss of recreation

privileges. This appeal followed.

      On appeal, Law argues there was insufficient evidence in the record to

support the hearing officer's finding of guilt, and that the hearing officer

"violated [his] procedural due process rights by refusing to permit [him] to

present witnesses who could have provided testimony that would have

exonerated [him] on all the disciplinary infractions." We disagree.

      The scope of our review of an agency decision is limited. In re Taylor,

158 N.J. 644, 656 (1999).     "An appellate court ordinarily will reverse the

decision of an administrative agency only when the agency's decision is

'arbitrary, capricious or unreasonable or [] is not supported by substantial

credible evidence in the record as a whole.'" Ramirez v. Dep't of Corr., 382 N.J.

Super. 18, 23 (App. Div. 2005) (alteration in original) (quoting Henry v. Rahway

State Prison, 81 N.J. 571, 579-80 (1980)). "'Substantial evidence' means 'such

evidence as a reasonable mind might accept as adequate to support a

conclusion.'" Figueroa v. Dep't of Corr., 414 N.J. Super. 186, 192 (App. Div.

2010) (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).


                                                                         A-5687-17T4
                                       3
      Prison disciplinary hearings are not part of a criminal prosecution, and the

full spectrum of rights due to a criminal defendant does not apply. Avant v.

Clifford, 67 N.J. 496, 522 (1975). However, when reviewing a determination of

the DOC in a matter involving prisoner discipline, we consider not only whether

there is substantial evidence that the inmate committed the prohibited act, but

also whether, in making its decision, the DOC followed regulations adopted to

afford inmates procedural due process. See McDonald v. Pinchak, 139 N.J. 188,

194-96 (1995).

      Having considered the record in light of these principles, we conclude that

sufficient credible evidence in the record supports the DOC's determination that

Law was guilty of assault. The fight in which he participated was captured on

videotape. The hearing officer, together with Law and his counsel substitute,

reviewed the tape at the hearing. The hearing officer stated that the tape showed

defendant "shoving" an inmate "into the pile of guys assaulting him and jabbing

at [an] inmate." The tape also showed Law and his fellow inmates later cleaning

up blood and other evidence of the fight. Thus, there is a substantial basis in the

record for the hearing officer's finding that Law was guilty of assault.

      Contrary to Law's claim that the hearing officer refused to allow him to

call witnesses at the hearing, the record reveals that Law specifically declined


                                                                           A-5687-17T4
                                        4
the opportunity to present witnesses. Law also refused to give a statement or

provide a list identifying any possible witnesses, and he declined the opportunity

to confront and cross-examine the DOC's witnesses. Under these circumstances,

we are satisfied that Law received all the process an inmate is due.

      Affirmed.




                                                                          A-5687-17T4
                                        5